Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 8 and 14 recite method, system, and program product reciting the steps of “access information…, calculate a hypervolume…, and combine rules”.
  
This is similar to the abstract idea of Organizing and Manipulating information through mathematical correlations (Digitech), and Collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power group), which the courts have found to be abstract.  
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.   Claims 1 and 8 recite a “processor”, and claim 14 recites a “non-transitory computer readable medium”.  These are generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities, and amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually.  
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Claims 1, 8 and 14 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Dependent claims 2-7, 9-13, and 15 depend either directly or indirectly from claims 1, 8 and 14 and include all the limitations of their respective base claims, and don’t add any additional elements or limitations which amount to significantly more than the abstract idea. Therefore these claims recite the same abstract idea as the independent claims that they depend from, and are rejected under similar rationale.





Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 USC 103 as being unpatentable over Serpen et al. (“Measuring similarity in feature space of knowledge entailed by two separate rule sets”) in view of Monk et al. (“Geometric Comparison of Classifications and Rule Sets”).
With respect to claim 1, Serpen et al. teach a physical processor that implements machine readable instructions that cause the system to (page 74 right column lines 7-11)
access information about a set of rules (table 1), where information for an individual rule comprises information about a set of hypershapes (hyper-plane, page 69 left column) associated with the individual rule (page 68-69); 
calculate, based on the accessed information (Rule set 1 and Rule set 2), a respective hypervolume for each set of hypershapes (Table 2) associated with each individual rule (page 68-69).
 Serpen et al. do not teach expressly that combine, based on overlaps between the calculated hypervolumes, a first rule and a second rule as a new individual rule in the set of rules.
.
      	Monk et al.  teach combine, based on overlaps between the calculated hypervolumes, a first rule and a second rule as a new individual rule in the set of rules (a set of rules describing the differences between the two rule sets.).
 (Page 400, left column, 3.4. Multidimensional Geometric Rule Comparison).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to convert the non-overlapping portions of the two rule sets  into a
set of rules in the system of Serpen et al.
      	The suggestion/motivation for doing so would have been that no part of the domain is counted more than once, so that can run set of rules efficiently.
Therefore, it would have been obvious to combine Monk et al. with Serpen et al.to obtain the invention as specified in claim 1.

With respect to claim 2 Monk et al.  teach determine, for each pair of rules in the set of rules, a respective pair overlap between calculated hypervolumes for each individual rule; and responsive to determining that a first pair overlap between a first pair of rules is the highest determined overlap, combine the first rule and the second rule by: combining respective sets of hypershapes associated with the first rule and the second rule in the first pair of rules  (Page 400, left column, 3.4. Multidimensional Geometric Rule Comparison).

With respect to claim 3, Serpen et al. teach determine, for each pair of rules, the respective pair overlap between hypervolumes by: determining a respective Jaccard similarity for the respective sets of hypershapes associated with each pair of rules (page 69, table 2, (c) overlap subspace, which stands for the measure of ‘similarity’ of knowledge entailed by two rule sets,)

With respect to claim 4 Monk et al.  teach responsive to the Jaccard similarity (The size of the overlap between two sets of rules provides an indication of their similarity.) being below a threshold, not combine the respective set of hypershapes associated with each individual rule (The non-overlapping portions of the two rule sets are converted)(Page 400, left column, 3.4. Multidimensional Geometric Rule Comparison).

With respect to claim 6, Serpen et al. teach normalize the calculated hypervolumes; and determine, for each pair of rules in the set of rules, the respective pair overlap between normalized hypervolumes for each individual rule by: determining, for each pair of rules in the set of rules, the respective pair overlap between normalized hypervolumes for each individual rule (the hyper-volume of the entire feature space is normalized to a value of 1.0 once interval lengths for all features are also normalized (see the right column of page 73)).

With respect to claim 8, claim 8 is rejected same reason as claim 1 above.
With respect to “iterative” limitation, Serpen et al. teach subspace hyper-volume covered by each rule set is computed until all partitioned subspaces are processed (see the right column of page 68; the right column of page 69; and the left column
of page 70; and figures 3-4). Accordingly, the same reasoning as in claim 1 could be applied to claim 8.

With respect to claim 9, claim 9 is rejected same reason as claim 2 above.
With respect to claim 10, claim 10 is rejected same reason as claim 3 above.

With respect to claim 12, Serpen et al. teach iteratively combining pairs of rules in a set of rules further comprises: sorting the respective Jaccard similarities for each pair of rules; and iteratively combining pairs of rules in order of their corresponding respective Jaccard similarities. (considering that the partitioned subspace hyper-volume covered by each rule set is computed until all partitioned subspaces are processed (see the right column of page 68; the right column of page 69; and the left column of page 70; and figures 3-4).)

With respect to claim 14, claim 14 is rejected same reason as claim 1 above.
With respect to claim 15, claim 15 is rejected same reason as claim 2 above.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663